Case 3:19-cv-00970-GCS Document 27 Filed 08/10/20 Page 1 of 2 Page ID #1179




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

 SHANE T. MOYER,                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
 vs.                                              )     Case No. 3:19-cv-970-GCS
                                                  )
 COMMISSIONER OF SOCIAL                           )
 SECURITY,                                        )
                                                  )
                       Defendant.                 )

                             ORDER FOR ATTORNEY’S FEES

SISON, Magistrate Judge:

       This matter is before the Court on Defendant’s agreed motion to award attorney

fees. (Doc. 26). Plaintiff consents to the amount and method of payment. (Doc. 26).

       The parties agreed Plaintiff is entitled to a fee of $5,925.10. Plaintiff shall seek costs

separately.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d)(1)(B). The Court further finds that the agreed upon amount is reasonable and

appropriate. This award shall fully and completely satisfy any and all claims for fees and

expenses that may have been payable to Plaintiff in this matter pursuant to the EAJA.

       Defendant’s agreed motion to award attorney fees (Doc. 26) is GRANTED. The

Court awards Plaintiff attorney’s fees in the amount of $5,925.10.

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States. See Astrue v. Ratliff, 560 U.S. 586, 593 (2010). See also


                                          Page 1 of 2
Case 3:19-cv-00970-GCS Document 27 Filed 08/10/20 Page 2 of 2 Page ID #1180




Harrington v. Berryhill, 906 F.3d 561, 566 (7th Cir. 2018)(holding “that a reduction of a

litigant’s prior debts to the government by administrative offset constitutes payment to

the prevailing party under [the] EAJA.”). However, any part of the award that is not

subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be made

payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by Plaintiff and

attached to the fee petition.

       IT IS SO ORDERED.                                               Digitally signed
                                                                       by Judge Sison
       Dated: August 10, 2020.                                         Date:
                                                                       2020.08.10
                                                                       09:37:00 -05'00'
                                                       ____________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                       Page 2 of 2
